UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2069


CHAHDAD C. BOLOURI,

                Plaintiff – Appellant,

          v.

BANK OF AMERICA, N.A.; JPMORGAN CHASE BANK, N.A.       as acquirer
of certain assets and liabilities of Washington        Mutual Bank
from the Federal Deposit Insurance Corporation,        as Receiver
for   Washington  Mutual   Bank;   PROFESSIONAL        FORECLOSURE
CORPORATION OF VIRGINIA,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00225-LO-TCB)


Submitted:   August 1, 2011                 Decided:   August 11, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Edwin Brown, BROWN, BROWN & BROWN, PC, Alexandria,
Virginia, for Appellant. John C. Lynch, TROUTMAN SANDERS, LLP,
Virginia Beach, Virginia; Jonathan S. Hubbard, TROUTMAN SANDERS,
LLP, Richmond, Virginia; Bizhan Beiramee, RATHBUN & GOLDBERG,
PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chahdad C. Bolouri appeals the district court’s order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss

his state law claims for declaratory judgment, quiet title, and

negligence,      and    his     claim    under        the    Fair    Debt      Collection

Practices    Act,      15    U.S.C.A.    §§       1692-1692p      (West   2009    &   Supp.

2011).      We   have       reviewed    the       record    and   find    no   reversible

error.   Accordingly, we affirm the district court’s order.                            See

Bolouri v. Bank of America, N.A., No. 1:10-cv-00225-LO-TCB (E.D.

Va. August 24, 2010); see also Horvath v. Bank of N.Y., N.A.,

641 F.3d 617 (4th Cir. 2011).                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                 AFFIRMED




                                              2